     Case 2:21-cv-01851-CJC-PLA Document 6 Filed 04/01/21 Page 1 of 6 Page ID #:45



1
                                                                        JS-6
2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11

12   CARLOS ESCAMILLA,                            )    No. CV 21-1851-CJC (PLA)
                                                  )
13                         Petitioner,            )    ORDER DISMISSING PETITION
                                                  )
14                   v.                           )
                                                  )
15   RALPH DIAZ, Secretary CDCR, et al.,          )
                                                  )
16                         Respondents.           )
                                                  )
17

18                                                     I.
19                                             BACKGROUND
20          Carlos Escamilla (“petitioner”) initiated this action on February 26, 2021, by filing a Petition
21   for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 (“Petition”).
22   Petitioner is currently serving a sentence of life without parole pursuant to his conviction in 1993
23   in the Los Angeles County Superior Court for first degree murder (Cal. Penal Code § 187). (ECF
24   No. 1 at 21). The Petition challenges petitioner’s 1993 conviction on the ground that his current
25

26

27
        1
            For ease of reference, the Court refers to the ECF-generated page numbers when citing
28   to the Petition.
     Case 2:21-cv-01851-CJC-PLA Document 6 Filed 04/01/21 Page 2 of 6 Page ID #:46



1    confinement is unlawful because the murder charge was brought via a felony complaint, and not

2    pursuant to a grand jury indictment. (Id. at 5, 11-15).

3           On March 3, 2021, the Magistrate Judge ordered petitioner to show cause why the Petition

4    should not be dismissed as time barred, and/or for failure to state a cognizable claim. (ECF No.

5    4). On March 22, 2021, petitioner filed a Response to Order to Show Cause, in which he again

6    asserts that he is entitled to habeas relief because was deprived of his constitutional right to be

7    charged via a grand jury indictment. (ECF No. 5).

8

9                                                    II.

10                                             DISCUSSION

11          The Court has reviewed the Petition, the Magistrate Judge’s Order to Show Cause, and
12   petitioner’s Response, and concludes that the Petition should be dismissed as untimely and for
13   failure to state a cognizable claim.
14          A.     STATUTE OF LIMITATIONS
15          The Petition is subject to the Antiterrorism and Effective Death Penalty Act of 1996
16   (“AEDPA”) one-year statute of limitations period, as set forth under 28 U.S.C. § 2244(d). See
17   Calderon v. U.S. Dist. Ct. (Beeler), 128 F.3d 1283, 1286 (9th Cir. 1997).2 In most cases, the
18   limitation period begins to run from “the date on which the judgment became final by conclusion
19   of direct review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).
20   Here, because petitioner’s 1993 conviction became final prior to the AEDPA’s enactment in 1996,
21   the statute of limitations ran from April 25, 1996 (the day after the AEDPA was enacted) to April
22   24, 1997. See Malcolm v. Payne, 281 F.3d 951, 955 (9th Cir. 2002).
23          The Petition was filed more than twenty-three years after the statute of limitations expired
24   in 1997. Absent sufficient statutory or equitable tolling, the present action is time barred.
25

26

27
       2
            Beeler was overruled on other grounds in Calderon v. U.S. Dist. Ct. (Kelly), 163 F.3d 530,
28   540 (9th Cir. 1998) (en banc).

                                                      2
     Case 2:21-cv-01851-CJC-PLA Document 6 Filed 04/01/21 Page 3 of 6 Page ID #:47



1               This one-year limitation period is “statutorily tolled” while a “properly filed application for

2    State post-conviction or other collateral review with respect to the pertinent judgment or claim is

3    pending.” 28 U.S.C. § 2244(d)(2). This provision tolls the statute for the time during which a state

4    prisoner is attempting, through proper use of state court procedures, to exhaust state court

5    remedies with regard to his claims, through a particular post-conviction petition or application. The

6    statute is not tolled between the time a final decision is issued on direct review and the time the

7    first state collateral challenge is filed, because there is no case “pending” during that time. See

8    Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999).
9               Here, there is no indication that statutory tolling applies. The state court habeas denials
10   attached to the Petition show that petitioner sought state habeas relief in 2020 -- long after the
11   one-year period ended. (See ECF No. 1 at 16-24). Accordingly, the recent state petitions do not
12   trigger tolling. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“section 2244(d)
13   does not permit the reinitiation of the limitations period that has ended before the state petition was
14   filed”).
15              The Court next considers whether equitable tolling applies. In order to qualify, a petitioner
16   must demonstrate (1) that he has been pursuing his rights diligently, and (2) that an “extraordinary
17   circumstance” stood in his way that prevented him from timely filing. Holland v. Florida, 560 U.S.
18   631, 649, 130 S. Ct. 2549, 177 L. Ed. 2d 130 (2010) (citing Pace v. DiGuglielmo, 544 U.S. 408,
19   418, 125 S. Ct. 1807, 161 L. Ed. 2d 669 (2005)). The “extraordinary circumstance” requirement
20   “suggests that an external force must cause the untimeliness, rather than . . . merely oversight,
21   miscalculation or negligence on [the petitioner’s] part, all of which would preclude the application
22   of equitable tolling.” Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009) (internal
23   quotation marks and citation omitted).            “The petitioner must additionally show that the
24   extraordinary circumstances were the cause of his untimeliness, and that the extraordinary
25   circumstances made it impossible to file a petition on time.” Ramirez v. Yates, 571 F.3d 993, 998
26   (9th Cir. 2009) (citations, internal quotations marks, and brackets omitted).
27              Petitioner has presented nothing in the Petition or in his Response to the Order to Show
28   Cause that indicates any extraordinary circumstance stood in his way that prevented him from

                                                           3
     Case 2:21-cv-01851-CJC-PLA Document 6 Filed 04/01/21 Page 4 of 6 Page ID #:48



1    filing the Petition at an earlier date. Moreover, the fact that the Petition was filed more than

2    twenty-three years after the AEDPA deadline lapsed shows that he failed to exercise diligence in

3    pursuing habeas relief. Accordingly, the Court determines that the Petition is barred by the one-

4    year statute of limitations.

5           B.     FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM

6           Next, petitioner’s sole claim in the Petition alleging his state criminal prosecution was

7    unlawful because the charges were brought via a felony complaint, and not a grand jury

8    indictment, does not present a federal question. James v. Reese, 546 F.2d 325, 327 (9th Cir.

9    1976). A petitioner may seek federal habeas relief from a state court conviction or sentence if he
10   is contending that he is in custody in violation of the Constitution or laws or treaties of the United
11   States. See 28 U.S.C. § 2254(a); Swarthout v. Cooke, 562 U.S. 216, 219, 131 S. Ct. 859, 178 L.
12   Ed. 2d 732 (2011) (per curiam); Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S. Ct. 475, 116 L. Ed.
13   2d 385 (1991). Matters relating solely to the interpretation and/or application of state law generally
14   are not cognizable on federal habeas review. See, e.g., Rhoades v. Henry, 611 F.3d 1133, 1142
15   (9th Cir. 2010) (“violations of state law are not cognizable on federal habeas review”).
16           Petitioner’s claim is not cognizable in this habeas proceeding, as “[t]he grand jury
17   requirement of the Fifth Amendment is not applicable to the states, and accordingly, prosecution
18   via an information is not unconstitutional.” James, 546 F.2d at 327-28 (citation omitted); see also
19   Caisse v. Mattheson, 2020 WL 5760284, at *2 (N.D. Cal. Sept. 28, 2020) (“There is no federal
20   constitutional provision . . . requiring that a criminal defendant be informed of the nature and cause
21   of the charges against him via a grand jury indictment[.]”). Likewise, to the extent petitioner
22   asserts that the use of a felony complaint as the charging document violated California law, such
23   a challenge only presents a state law issue, and thus does not state a claim for federal habeas
24   relief. See McGuire, 502 U.S. at 68. Petitioner was advised in the Order to Show Cause that he
25   had not presented a cognizable federal claim; his Response does nothing to alter this conclusion.
26   /
27   /
28   /

                                                       4
     Case 2:21-cv-01851-CJC-PLA Document 6 Filed 04/01/21 Page 5 of 6 Page ID #:49



1                                                       III.

2                                   CERTIFICATE OF APPEALABILITY

3           A petitioner may not appeal a final order in a federal habeas corpus proceeding without first

4    obtaining a certificate of appealability (“COA”). See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

5    A COA may issue “only if . . . [there is] a substantial showing of the denial of a constitutional right.”
6    28 U.S.C. § 2253(c)(2). A “substantial showing . . . includes showing that reasonable jurists could
7    debate whether (or, for that matter, agree that) the petition should have been resolved in a
8    different manner or that the issues presented were ‘adequate to deserve encouragement to
9    proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 146 L. Ed. 2d 542
10   (2000) (citation omitted); see also Sassounian v. Roe, 230 F.3d 1097, 1101 (9th Cir. 2000).
11   “When the district court denies a habeas petition on procedural grounds without reaching the
12   prisoner’s underlying constitutional claim, a COA should issue when . . . jurists of reason would
13   find it debatable whether the petition states a valid claim of the denial of a constitutional right and
14   that jurists of reason would find it debatable whether the district court was correct in its procedural
15   ruling.” Id. at 484.
16          Here, petitioner has not made a substantial showing that he was deprived of a constitutional
17   right. Furthermore, reasonable jurists would find that the Court correctly determined that the
18   Petition should be dismissed as time barred and for failure to state a cognizable claim.
19   Accordingly, a certificate of appealability is denied.
20   /
21   /
22   /
23   /
24   /
25   /
26   /
27   /
28   /

                                                         5
     Case 2:21-cv-01851-CJC-PLA Document 6 Filed 04/01/21 Page 6 of 6 Page ID #:50



1                                                    IV.

2                                                 ORDER

3           IT IS THEREFORE ORDERED that the Petition is dismissed with prejudice as time

4    barred and for failure to state a cognizable claim. A certificate of appealability is also denied.
                                                                                                denie
5
             April 1, 2021
6    DATED: _______________________                        __________________________________
                                                           ____
                                                              _____________
                                                                          _______
                                                                               ________
                                                                               __      ____
                                                             HONORABLE
                                                             HO
                                                              ONORABLE C CORMAC
                                                                         CO         CARNEY
                                                                           ORMAC J. CA
                                                                                     ARN
                                                                                       R EY
7                                                            UNITED STATE
                                                                    STATES
                                                                        TE         T JJUDGE
                                                                         ES DISTRICT   UDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      6
